Title: Enclosure: [State of the Nail Manufacture in This Commonwealth], [13 October 1791]
From: Hamilton, Alexander
To: 


The State of the Nail Manufacture in this Commonwealth is rather discouraging, at present, than otherways, as there is not sufficient brought to the Market to answer the Demand, owing in some measure to ye increas’d cultivation of their farms, as most of the workmen in that Business are Farmers, and attend to the Nail making, only in the Winter season, except in the Towns of Bridgwater, Norton & Taunton, where they have regular & Steady Establishments that affords constant employment to a great number of workmen, one concern only in the latter Town turns out a hundred ton of Nails in a year. And the Deficiency of the business may in some part be owing to an Act of the Legislature, that obliges the several sizes of Nails to be made of a proper length & thickness So as to afford a thousand nails for the weight assignd to each Denomination, which checks their obstinate propensity, to do as they please, and fabricate the Nails So large as to count only 800 for the weight that ought to produce a 1000. The price being advanc’d from 5/9 to 6/8 ⅌ m for 10d Nails by the Cask, will induce great exertions in the Manufacture after ye harvest is in.
Previous to the Revolution there were annually Imported into this Commonwealth about 7 or 800 ton of Nails, and for several years past very inconsiderable quantities have been brought from Europe. So that insted of depending on a foreign supply they have not only manufactur’d Sufficient for home Consumption but have exported large quantities to the southern states.
